Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on July 15, 2021 has been entered. Claims 1, 8 and 14 have been amended. Claim 3 has been canceled. No claims have been added. Claims 1 – 2 and 4 – 15 are still pending in this application, with claims 1, 8 and 14 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (US Patent Application Publication 2018/0047212), or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roberts et al. (US Patent 10,380,875), hereinafter referred as Roberts.

Regarding claim 1, Long discloses a virtual reality (VR) system (Fig. 1), comprising: 
a VR headset (Fig. 1, #16, [0021 – 0022]); 
a VR controller (Fig. 2a, #46, [0024]); 
a plurality of monitoring stations (Fig. 1, #28 – #32), each of the monitoring stations comprising a distinct image sensor ([0016, 0018], cameras) to capture images of the VR headset ([0016]) and an environment in which the VR headset is used ([0017, 0032], intrusion; also [0026]); and 
an image processing device ([0038], microprocessor) to: 
process the images captured by the monitoring stations to detect an object in the environment between the plurality of the monitoring stations (Fig. 4, block 140, [0032], e.g., the presence of smoke, intrusion via the opening/breaking of a door or window, an incoming telephone call, ringing of a doorbell, etc.) and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user (implicitly teaches. [0018], sensors/cameras are distributed throughout the residence 26; [0026], the notification 50 may present the user 40 with a live video feed from a security camera located at the corresponding door of the residence 26 showing an individual who rang the doorbell; [0032], intrusion via the opening/breaking of a door or window. These areas are an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user); and 
transmit, to the VR headset, information comprising notification of the object detected (Fig. 4, block 150 - 160, [0032]).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach detect an object in the environment between the plurality of the monitoring stations and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user.
	In a similar field of endeavor Roberts discloses a system of immersive virtual reality detection and alerting technology (abstract). In addition, Roberts discloses detecting an object in the environment between the plurality of the monitoring stations and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user (Fig. 1, camera 130d detects upstairs, cameras 130a-c detect an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user; plus cameras 130e-f detects outside, they also detect an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and detect an object in the environment between the plurality of the monitoring stations and an 

Regarding claim 2 (depends on claim 1), Long disclosed the system wherein the image processing device is to apply motion detection to detect the object by detecting movement in the environment (implicitly teach in [0026], live video … showing an individual who range the doorbell).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach the image processing device is to apply motion detection to detect the object by detecting movement in the environment.
	In a similar field of endeavor Roberts discloses a system of immersive virtual reality detection and alerting technology (abstract). In addition, Roberts discloses a processing device is to apply motion detection to detect the object by detecting movement in the environment (col. 2, lines 36 – 40, col. 10, lines 15 - 24). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and the image processing device is to apply motion detection to detect the object by detecting movement in the environment. The motivation for doing this is that the user can distinguish whether there is a moving object or a static object so that the application of Long can be extended.

Fig. 4, block 150 - 160, [0032], exhibited in Fig. 3).  

Regarding claim 14, Long discloses a non-transitory computer-readable medium ([0038], memories) encoded with instructions to cause a processor to: 
detect an object in images captured by a plurality of image sensors bounding an environment in which a virtual reality (VR) headset is used (Fig. 4, block 140, [0032]), the object detected by identifying, in the images, motion of the object occurring in the environment between the plurality of the image sensors and a predetermined area about the VR headset, the predetermined area about the VR headset including an area extending from above the VR headset to a floor of the environment and to an extension of a VR controller about a central axis through a user (implicitly teaches. [0018], sensors/cameras are distributed throughout the residence 26; [0026], the notification 50 may present the user 40 with a live video feed from a security camera located at the corresponding door of the residence 26 showing an individual who rang the doorbell; [0032], intrusion via the opening/breaking of a door or window. These areas are an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user); and 
transmit information comprising notification of the object to the VR headset (Fig. 4, block 150 - 160, [0032]).  

	In a similar field of endeavor Roberts discloses a system of immersive virtual reality detection and alerting technology (abstract). In addition, Roberts discloses the object detected by identifying, in the images, motion of the object occurring in the environment between the plurality of the image sensors (col. 2, lines 36 – 40, col. 10, lines 15 - 24) and a predetermined area about the VR headset, the predetermined area about the VR headset including an area extending from above the VR headset to a floor of the environment and to an extension of a VR controller about a central axis through a user (Fig. 1, camera 130d detects upstairs, cameras 130a-c detect an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user; plus cameras 130e-f detects outside, they also detect an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and the object detected by identifying, in the images, motion of the object occurring in the environment between the plurality of the image sensors and a predetermined area .

Claim 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long, or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roberts and Yoon et al. (US Patent Application Publication 2017/0053440, IDS), hereinafter referred as Yoon.

Regarding claim 4 (depends on claim 1), Long disclosed the system wherein the image processing device is to determine a location of the object relative to the VR headset based on images of the object captured by the plurality of monitoring stations, and wherein the information comprises the location of the object relative to the VR headset (implicitly teach in [0026], live video … showing an individual who range the doorbell (which is located outside door) from the VR headset and the VR controller).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach the information comprises the location of the object relative to the VR headset.
	In a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses a processing device is to detect a location of the object relative to the VR headset ([0039 - 0045], within a predetermined range). 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roberts and Krumm (US Patent Application Publication 2003/0215134, IDS).

Regarding claim 5 (depends on claim 1), Long fails to explicitly teach the system wherein the image processing device is to determine an identity of the object based on images of the object captured by the plurality of monitoring stations, and the information comprises the identity of the object.  
	However, in a similar field of endeavor Krumm discloses a system of object recognition (abstract). In addition, Krumm discloses the system is to determine an identity of the object based on images of the object captured, and the information comprises the identity of the object (Fig. 2 and Fig. 3 [0038 - 0039]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determine an identity of the object based on images of the object captured, and the information comprises the identity of the object. The motivation for doing this is that whether to make a reaction if an object is a stranger person so that the application of Long can be extended.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yoon.

Regarding claim 6 (depends on claim 1), Long disclosed the system wherein the image processing device is to prioritize transmission of the information associated with a plurality of detected objects ([0028 – 0029], prioritize as hazardous, life-threatening, non-hazardous). 
However, Long fails to explicitly disclose the system wherein to prioritize transmission of detected objects based on relative size of the detected objects or proximity of the detected objects to the VR headset.  
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system to prioritize transmission of detected objects based on proximity of the detected objects to the VR headset ([0039], transmit notification when proximity of the detected objects is closer than a threshold distance). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and prioritize transmission of detected objects based on proximity of the detected objects to the VR headset. The motivation for doing this is that to prevent a person coming too close to make a reaction so that the application of Long can be extended.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yachida (US Patent Application Publication 2015/0279116).

Regarding claim 8, Long discloses a method (Fig. 4), comprising: 
capturing, by a plurality of monitoring stations (Fig. 1, #28 – #32), images of a virtual reality (VR) headset ([0016]) and an environment in which the VR headset is operating from a plurality of different locations ([0017, 0032], intrusion; also [0026]); 
processing the images, by an image processing device, to detect an object in the environment (Fig. 4, block 140, [0032]); 
transmitting, by the image processing device, information of the object to the VR headset (Fig. 4, block 150 - 160, [0032]); and 
displaying, by the VR headset, the information in conjunction with a VR scene (Fig. 4, block 150 - 160, [0032]).  
However, Long fails to explicitly teach the system wherein the information comprising an outline of the object.  
	However, in a similar field of endeavor Yachida discloses an image processing system (abstract). In addition, Yachida discloses the system detecting an object, cut out the object outline, and transmit ([0157]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and the information comprising an outline of the object. The motivation for doing this is that the user can aware the shape of the object so that the application of Long can be extended.

implicitly teach in [0026], live video … showing an individual who range the doorbell (which is outside of an indoor area defined by a location of the VR headset and a location of a VR controller).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yachida and Roberts.

Regarding claim 9 (depends on claim 8), Long disclosed the method wherein the image processing device is to apply motion detection to detect the object by detecting movement in the environment (implicitly teach in [0026], live video … showing an individual who range the doorbell).  
Or, in an alternative, if the applicant argues that Long does not explicitly teach the image processing device is to apply motion detection to detect the object by detecting movement in the environment.
	In a similar field of endeavor Roberts discloses a system of immersive virtual reality detection and alerting technology (abstract). In addition, Roberts discloses a processing device is to apply motion detection to detect the object by detecting movement in the environment (col. 2, lines 36 – 40, col. 10, lines 15 - 24). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and the .

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yachida and Yoon.

Regarding claim 11 (depends on claim 8), Long does not explicitly teach the method further comprising determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object.  
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object ([0039 - 0045], location within a predetermined range and direction). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises 

Regarding claim 13 (depends on claim 8), Long disclosed the method wherein further comprising prioritizing transmission of the information associated with a plurality of detected objects ([0028 – 0029], prioritize as hazardous, life-threatening, non-hazardous). 
However, Long fails to explicitly disclose the system wherein to prioritize transmission of detected objects based on relative size of the detected objects or proximity of the detected objects to the VR headset.  
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system to prioritize transmission of detected objects based on proximity of the detected objects to the VR headset ([0039], transmit notification when proximity of the detected objects is closer than a threshold distance). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and prioritize transmission of detected objects based on proximity of the detected objects to the VR headset. The motivation for doing this is that to prevent a person coming too close to make a reaction so that the application of Long can be extended.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yachida and Krumm (US Patent Application Publication 2003/0215134, IDS).

Regarding claim 12 (depends on claim 8), Long fails to explicitly teach the method further comprising determining an identity of the object based on images of the object captured by the plurality of different locations, wherein the information comprises the identity of the object.  
	However, in a similar field of endeavor Krumm discloses a system of object recognition (abstract). In addition, Krumm discloses the system is to determine an identity of the object based on images of the object captured, and the information comprises the identity of the object (Fig. 2 and Fig. 3 [0038 - 0039]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determine an identity of the object based on images of the object captured by the plurality of different locations, and the information comprises the identity of the object. The motivation for doing this is that whether to make a reaction if an object is a stranger person so that the application of Long can be extended.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roberts, Yoon and in further view of Krumm.

Regarding claim 15 (depends on claim 14), Long fails to explicitly disclose the computer-readable medium wherein the instructions are to cause the processor to: determine a location of the object relative to the VR headset based on the images of the object, and determine an identity of a detected object based on the images of the 
	However, in a similar field of endeavor Yoon discloses a system of notifying a virtual reality user of real world objects (abstract). In addition, Yoon discloses the system determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object ([0039 - 0045], location within a predetermined range and direction). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and determining a location of the object relative to the VR headset based on images of the object captured at the plurality of different locations; wherein the information comprises the location of the object. The motivation for doing this is that to prevent a person coming too close to make a reaction so that the application of Long can be extended.
However, Long in view of Yoon fails to explicitly teach the system wherein determine an identity of a detected object based on the images of the object, and the information comprises the identity of the object.  
	However, in a similar field of endeavor Krumm discloses a system of object recognition (abstract). In addition, Krumm discloses the system is to determine an identity of a detected object based on the images of the object, and the information comprises the identity of the object (Fig. 2 and Fig. 3 [0038 - 0039]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Long, and .

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. 
Regarding Rejections under 35 USC § 102
Regarding claim 1, the Applicant alleges: “
In rejecting the claim, the Office Action asserts that Long teaches "an image processing device ([0038], microprocessor) to: process the images captured by the monitoring stations to detect an object in the environment (Fig. 4, block 140, [0032])." (Office Action, p. 2). Long teaches "any type of system that is configured to detect the occurrence of specific events or conditions within a premises..." (Emphasis added) (para. [0017]). There is no evidence that Long's premises include "the environment between the plurality of the monitoring stations and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user..." of amended claim 1.”

Examiner’s response:

	The Examiner respectfully disagrees.
Long implicitly teaches “process the images captured by the monitoring stations to detect an object in the environment between the plurality of the monitoring stations (Fig. 4, block 140, [0032], e.g., the presence of smoke, intrusion via the opening/breaking of a door or window, an incoming telephone call, ringing of a doorbell, etc.) and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user (implicitly teaches. [0018], sensors/cameras are distributed throughout the residence 26; [0026], the notification 50 may present the user 40 with a live video feed from a security camera located at the corresponding door of the residence 26 showing an individual who rang the doorbell; [0032], intrusion via the opening/breaking of a door or window. These areas are an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user).”

	The Applicant further alleges: “
Yoon, Roberts, and Krumm fail to remedy Long's deficiency. Yoon teaches a VR headset to detect objects "in [a] near vicinity of [a] user." (para. [0024]). Roberts teaches "the monitoring system may include a plurality of sensors located at a property..." (Col 1, II. 59 - 60). Krumm teaches an object recognition system to detect objects in an image. However, Yoon, Roberts, and Krumm fail to teach the VR headset to detect objects in "the environment between the plurality of the monitoring stations and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user..." of amended claim 1.”

Examiner’s response:
Roberts further strengthen this point. Roberts teaches “detecting an object in the environment between the plurality of the monitoring stations and an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user (Fig. 1, camera 130d detects upstairs, cameras 130a-c detect an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user; plus cameras 130e-f detects outside, they also detect an area extending from above the VR headset to a floor of the environment and to an extension of the VR controller about a central axis through a user).”
Therefore, claim 1 is anticipated by Long, or in an alternative, obvious over Long in view of Roberts.

Regarding claim 8, a new reference Yachida is found. Long in view of Yachida teaches newly amended claim limitations (see rejection for details).

Regarding Rejections under 35 USC § 103
Regarding claim 14, claim 14 is similar to claim 1 (see response in claim 1). Therefore, claim 14 is anticipated by Long, or in an alternative, obvious over Long in view of Roberts.

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668